                   Case 20-12841-MFW              Doc 928        Filed 05/27/21         Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


 In re:                                                         Chapter 11

 YOUFIT HEALTH CLUBS, LLC, et al.,1                             Case No. 20-12841 (MFW)

                               Debtors.                         (Jointly Administered)

                                                                Re: Docket No. 924

                                        CERTIFICATE OF SERVICE

          I, Marisa A. Terranova Fissel, do hereby certify that on May 25, 2021, I caused a copy of

the foregoing Motion of Partridge Equity Group to Deem Late-Filed Claim as Timely Filed

[Docket No. 924] to be served as indicated on the attached list:




                                                                 /s/ Marisa A. Terranova Fissel
                                                                 Marisa A. Terranova Fissel (No. 5396)




          1
            The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete
list of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the proposed claims and noticing agent at
www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.


RLF1 25363710V.1
                                                                             Case 20-12841-MFW                                 Doc 928       Core/2002
                                                                                                                                                         Filed 05/27/21                       Page 2 of 3


YouFit Health Clubs, LLC, et al.

Name1                                    Name2                                    Name3                         Address1                                 Address2                     City              State   Zip          Email                                    Service
ARIZONA ATTORNEY GENERAL'S OFFICE                                                                               PO BOX 6123                              MD 7611                      PHOENIX           AZ      85005‐6123                                            FCM
ASHBY & GEDDES PA                        STACY L NEWMAN,ESQ                                                     500 DELAWARE AVE, 8TH FLOOR              P O BOX 1150                 WILMINGTON        DE      19899‐1150   SNEWMAN@ASHBYGEDDES.COM                  CM/ECF & Courtesy E‐mail
BALLARD SPAHR LLP                        LESLIE C HEILMAN                                                       919 N MARKET ST.,11TH FLOOR                                           WILMINGTON        DE      19801‐3034   HEILMANL@BALLARDSPAHR.COM
                                         LAUREL D ROGLEN                                                                                                                                                                     ROGLENL@BALLARDSPAHR.COM                 CM/ECF & Courtesy E‐mail
BALLARD SPAHR LLP                        DAVID L POLLACK                                                        1735 MARKET ST.,51ST FLOOR                                            PHILADELPHIA      PA      19103=7599   POLLACK@BALLARDSPAHR.COM
                                         LINDSEY ZIONTS                                                                                                                                                                      ZIONTSL@BALLARDSPAHR.COM                 CM/ECF & Courtesy E‐mail
BARCLAY DAMON LLP                        KEVIN M NEWMAN                                                         BARCLAY DAMON TOWER                      125 EAST JEFFERSON ST        SYRACUSE          NY      13202        KNEWMAN@BARCLAYDAMON.COM                 CM/ECF & Courtesy E‐mail
BARCLAY DAMON LLP                        SCOTT L FLEISCHER                                                      1270 AVENUE OF THE AMERICAS STE 501                                   NEW YORK          NY      10020        SFLEISCHER@BARCLAYDAMON.COM              CM/ECF & Courtesy E‐mail
BERGER SINGERMAN LLP                     BRIAN G RICH,ESQ                                                       313 NORTH MONROE ST.,STE 301                                          TALLAHASSEE       FL      32301        BRICH@BERGERSINGERMAN.COM                CM/ECF & Courtesy E‐mail
BERGER SINGERMAN LLP                     MCIHAEL J NILES, ESQ                                                   313 NORTH MONROE ST.,STE 301                                          TALLAHASSEE       FL      32301        MNILES@BERGERSINGERMAN.COM               CM/ECF & Courtesy E‐mail
BIELLI & KLAUDER LLC                     DAVID M KLAUDER,ESQ                                                    1204 N KING ST                                                        WILMINGTON        DE      19801        DKLAUDER@BK‐LEGAL.COM                    CM/ECF & Courtesy E‐mail
BROWARD COUNTY ATTORNEY                  SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY                                 GOVERNMENT CENTER STE 423                115 SOUTH ANDREWS AVE        FORT LAUDERDALE   FL      33301        SANDRON@BROWARD.ORG                      CM/ECF & Courtesy E‐mail
CITY OF PHILADELPHIA LAW DEPT            MEGAN N HARPER,DEPUTY CITY SOLICITOR                                   MUNICIPAL SERVICES BUILDING              1401 JFK BLVD 5TH FLOOR      PHILADELPHIA      PA      19102‐1595   MEGAN.HARPER@PHILA.GOV                   CM/ECF & Courtesy E‐mail
COLEMAN & DEMPSEY LLP                    ARLENE L COLEMAN                                                       TWO RAVINIA DRIVE STE 1250                                            ATLANTA           GA      30346        ACOLEMAN@COLEMAN‐DEMPSEY.COM             CM/ECF & Courtesy E‐mail
COOPER LEVENSON P.A.                     STACEY MATTIA                                                          30 FOX HUNT DRIVE                                                     BEAR              DE      19701        SMATTIA@COOPERLEVENSON.COM               CM/ECF & Courtesy E‐mail
DELAWARE ATTORNEY GENERAL                BANKRUPTCY DEPT                                                        CARVEL STATE OFFICE BLDG                 820 N FRENCH ST 6TH FL       WILMINGTON        DE      19801        ATTORNEY.GENERAL@STATE.DE.US             CM/ECF & Courtesy E‐mail
DELAWARE DIVISION OF REVENUE             CHRISTINA ROJAS                                                        CARVEL STATE OFFICE BUILD 8TH FL         820 N FRENCH ST              WILMINGTON        DE      19801        CHRISTINA.ROJAS@DELAWARE.GOV             CM/ECF & Courtesy E‐mail
DELAWARE SECRETARY OF STATE              DIV OF CORPORATIONS FRANCHISE TAX                                      PO BOX 898                                                            DOVER             DE      19903        DOSDOC_FTAX@STATE.DE.US                  CM/ECF & Courtesy E‐mail
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS                                               401 FEDERAL ST STE 4                                                  DOVER             DE      19901                                                 FCM
DELAWARE STATE TREASURY                  BANKRUPTCY DEPT                                                        820 SILVER LAKE BLVD                     STE 100                      DOVER             DE      19904                                                 FCM
FERRY JOSEPH P.A.                        RICK S MILLER,ESQ                                                      824 MARKET ST.,STE 1000                  P O BOX 1351                 WILMINGTON        DE      19899‐1351   RMILLER@FERRYJOSEPH.COM                  CM/ECF & Courtesy E‐mail
FRANCHISE TAX BOARD                      BANKRUPTCY SECTION MSA340                                              PO BOX 2952                                                           SACRAMENTO        CA      95812‐2952                                            FCM
FROST BROWN TODD LLC                     RONALD E GOLD                                                          3300 GREAT AMERICAN TOWER                301 EAST FOURTH ST           CINCINNATI        OH      45202        RGOLD@FBTLAW.COM
                                         ERIN P SEVERINI                                                                                                                                                                     ESEVERINI@FBTLAW.COM
                                         KENDAL HARDISON                                                                                                                                                                     KHARDISON@FBTLAW.COM                     CM/ECF & Courtesy E‐mail
GATOR FLOWER MOUND LLC                   MARK SHANDLER                                                          7850 NW 146TH ST.,4TH FLOOR                                           MIAMI LAKES       FL      33016        MSHANDLER@GATORINV.COM                   CM/ECF & Courtesy E‐mail
GRAY ROBINSON P.A.                       STEVEN J SOLOMON,ESQ                                                   333 S.E. 2ND AVE.,STE 3200                                            MIAMI             FL      33131        STEVEN.SOLOMON@GRAY‐ROBINSON.COM         CM/ECF & Courtesy E‐mail
GREENBERG TRAURIG LLP                    DENNIS A MELORO                                                        1007 NORTH ORANGE STREET                 SUITE 1200                   WILMINGTON        DE      19801        MELOROD@GTLAW.COM                        CM/ECF & Courtesy E‐mail
GREENBERG TRAURIG LLP                    NANCY A PETERMAN                                                       77 WEST WACKER DRIVE                     SUITE 3100                   CHICAGO           IL      60601        PETERMANN@GTLAW.COM                      CM/ECF & Courtesy E‐mail
GREENBERG TRAURIG LLP                    ERIC HOWE                                                              77 WEST WACKER DRIVE                     SUITE 3100                   CHICAGO           IL      60601        HOWEE@GTLAW.COM                          CM/ECF & Courtesy E‐mail
GREENBERG TRAURIG, LLP                   NICHOLAS E BALLEN                                                      77 WEST WACKER DRIVE                     SUITE 3100                   CHICAGO           IL      60601        BALLENN@GTLAW.COM                        CM/ECF & Courtesy E‐mail
GREYLION                                 PERELLA WEINBERG PARTNERS                ATTN: GENERAL COUNSEL         767 FIFTH AVENUE                                                      NEW YORK          NY      10153                                                 FCM
GREYLION                                 PERELLA WEINBERG PARTNERS LP             ELLEN ROSENBERG               767 FIFTH AVENUE                                                      NEW YORK          NY      10153        ellen@greylioncapital.com                CM/ECF & Courtesy E‐mail
GREYLION                                 LATHAM & WATKINS LLP                     JOHAN (HANS) V. BRIGHAM       200 CLARENDON STREET                                                  BOSTON            MA      02116        JOHAN.BRIGHAM@LW.COM                     CM/ECF & Courtesy E‐mail
HILLSBOROUGH COUNTY TAX COLLECTOR        BRIAN T FITZGERALD,ESQ                   SENIOR ASST COUNTY ATTORNEY   POST OFFICE BOX 1110                                                  TAMPA             FL      33601‐1110   FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
                                                                                                                                                                                                                                                                      CM/ECF & Courtesy E‐mail
HOGAN LOVELLS US LLP                     ATTN: DAVID P. SIMONDS AND                                             1999 AVENUE OF THE STARS                 SUITE 1400                   LOS ANGELES       CA      90067        DAVID.SIMONDS@HOGANLOVELLS.COM
                                         CHRISTOPHER R. BRYANT                                                                                                                                                               CHRIS.BRYANT@HOGANLOVELLS.COM            CM/ECF & Courtesy E‐mail
HOLLAND & KNIGHT                         PHILLIP W NELSON                                                       150 N RIVERSIDE PLAZA STE 2700                                        CHICAGO           IL      60606        PHILLIP.NELSON@HKLAW.COM
                                         JOSHUA M SPENCER                                                                                                                                                                    JOSHUA.SPENCER@HKLAW.COM
                                         ANASTASIA M SOTIROPOULOS                                                                                                                                                            ANASTASIA.SOTIROPOULOS@HKLAW.COM         CM/ECF & Courtesy E‐mail
HULEN POINTE RETAIL LLC                  BO AVERY                                                               4801 HARBOR DRIVE                                                     FLOWER MOUND      TX      75022        BO@TRIMARSH.COM                          CM/ECF & Courtesy E‐mail
INTERNAL REVENUE SVC                     CENTRALIZED INSOLVENCY OPERATION                                       PO BOX 7346                                                           PHILADELPHIA      PA      19101‐7346                                            FCM
INTERNAL REVENUE SVC                     CENTRALIZED INSOLVENCY OPERATION                                       2970 MARKET ST                           MAIL STOP 5 Q30 133          PHILADELPHIA      PA      19104‐5016                                            FCM
IURILLO LAW GROUP PA                     CAMILLE J IURILLO                                                      5628 CENTRAL AVE                                                      ST PETERSBURG     FL      33707        CIURILLO@IURILLOLAW.COM
                                         KEVIN L HING                                                                                                                                                                        KHING@IURILLOLAW.COM                     CM/ECF & Courtesy E‐mail
JASON BLANK                              JOSHUA EGGNATZ                           EGGNATZ PASCUCCI              7450 GRIFFIN RD.,STE 230                                              DAVIE             FL      33314        JEGGNATZ@JUSTICEEARNED.COM               CM/ECF & Courtesy E‐mail
KELLEY DRYE & WARREN LLP                 ROBERT L LEHANE                          PHILLIP A. WEINTRAUB          101 PARK AVE                                                          NEW YORK          NY      10178        RLEHANE@KELLEYDRYE.COM
                                         MARK SCOTT                                                                                                                                                                          MASCOTT@KELLEYDRYE.COM
                                                                                                                                                                                                                             KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
                                                                                                                                                                                                                             PWEINTRAUB@KELLEYDRYE.COM                CM/ECF & Courtesy E‐mail
LAW OFFICES OF KENNETH L BAUM LLC        KENNETH L BAUM.ESQ                                                     167 MAIN ST                                                           HACKENSACK        NJ      07601        KBAUM@KENBAUMDEBTSOLUTIONS.COM           CM/ECF & Courtesy E‐mail
LINEBARGER GOGGAN BLAIR & SAMPSON LLP    ELIZABETH WELLER                                                       2777 N STEMMONS FREEWAY STE 1000                                      DALLAS            TX      75207        DALLAS.BANKRUPTCY@PUBLICANS.COM
                                                                                                                                                                                                                             BETHW@PUBLICANS.COM                      CM/ECF & Courtesy E‐mail
LINEBARGER GOGGAN BLAIR & SAMPSON LLP    JOHN P DILLMAN                                                         P O BOX 3064                                                          HOUSTON           TX      77253‐3064   HOUSTON_BANKRUPTCY@PUBLICANS.COM
                                                                                                                                                                                                                                                                      CM/ECF & Courtesy E‐mail
MANATEE COUNTY TAX COLLECTOR , KEN       ATTN: MICHELLE LEESON, PARALEGAL,                                      1001 3RD AVE WEST                        SUITE 240                    BRADENTON         FL      34205‐7863   LEGAL@TAXCOLLECTOR.COM
BURTON JR.                               COLLECTIONS SPECIALIST                                                                                                                                                                                                       CM/ECF & Courtesy E‐mail
MARICOPA COUNTY ATTORNEY'S OFFICE        PETER MUTHIG                                                           225 W MADISON ST                                                      PHOENIX           AZ      85003        MUTHIGK@MCAO.MARICOPA.GOV                CM/ECF & Courtesy E‐mail
MCCREARY VESELKA BRAGG & ALLEN PC        TARA LEDAY,ESQ                                                         P O BOX 1269                                                          ROUND ROCK        TX      78680        TLEDAY@MVBALAW.COM                       CM/ECF & Courtesy E‐mail
MICHIGAN DEPT OF TREASURY, TAX POL DIV   LITIGATION LIAISON                                                     430 WEST ALLEGAN ST                      2ND FL AUSTIN BLDG           LANSING           MI      48922                                                 FCM
MONZACK MERSKY BROWDER AND HOCHMAN PA    RACHEL B MERSKY                                                        1201 N ORANGE ST.,STE 400                                             WILMINGTON        DE      19801        RMERSKY@MONLAW.COM
                                                                                                                                                                                                                                                                      CM/ECF & Courtesy E‐mail
OFFICE OF THE US TRUSTEE                HANNAH MCCOLLUM                                                         844 KING ST                              STE 2207                     WILMINGTON        DE      19801        HANNAH.MCCOLLUM@USDOJ.GOV                CM/ECF & Courtesy E‐mail
OFFICE OF UNEMPLOYMENT COMPENSATION TAX DEB SECREST,AUTHORIZED AGENT              DEPT OF LABOR &               COLLECTIONS SUPPORT UNIT                 651 BOAS ST.,RM 925          HARRISBURG        PA      17121        RA‐LI‐UCTS‐BANKRUPT@STATE.PA.US
SERVCIES (UCTS)                                                                   INDUSTRY,COMMONWEALTH OF
                                                                                  PENNSYLVANIA                                                                                                                                                                        CM/ECF & Courtesy E‐mail
PACHULSKI STANG ZIEHL & JONES LLP         BRADFORD J SANDLER                                                    919 N MARKET ST.,17TH FLOOR                                           WILMINGTON        DE      19801        BSANDLER@PSZJLAW.COM
                                          COLIN R ROBINSON                                                                                                                                                                   CROBINSON@PSZJLAW.COM                    CM/ECF & Courtesy E‐mail
PARDO JACKSON GAINSBURG PL                LINDA WORTON JACKSON                                                  200 S.E. FIRST ST.,STE 700                                            MIAMI             FL      33131        LJACKSON@PARDOJACKSON.COM
                                          LINSEY M LOVELL                                                                                                                                                                    LLOVELL@PARDOJACKSON.COM                 CM/ECF & Courtesy E‐mail
PERDUE BRANDON FIELDER COLLINS & MOTT LLP EBONEY COBB                                                           500 E BORDER ST.,STE 640                                              ARLINGTON         TX      76010        ECOBB@PBFCM.COM
                                                                                                                                                                                                                                                                      CM/ECF & Courtesy E‐mail
PHOENIX MANAGEMENT SERVICES              BRIAN GLEASON                                                          535 FIFTH AVENUE SUITE 1006                                           NEW YORK          NY      10017        BGLEASON@PHOENIXMANAGEMENT.COM           CM/ECF & Courtesy E‐mail
ROBERTS LAW PLLC                         KELLY ROBERTS,ESQ                                                      2075 MAIN ST.,STE 23                                                  SARASOTA          FL      34237        KELLY@KELLYROBERTSLAW.COM                CM/ECF & Courtesy E‐mail
SACKS TIERNEY PA                         RANDY NUSSBAUM                                                         4250 N DRINKWATER BLVD,,4TH FLOOR                                     SCOTTSDALE        AZ      85251        RANDY.NUSSBAUM@SACKSTIERNEY.COM
                                         PHILIP R RUDD                                                                                                                                                                       PHILIP.RUDD@SACKSTIERNEY.COM             CM/ECF & Courtesy E‐mail
SAUL EWING ARNSTEIN & LEHR LLP           MONIQUE B DISABATINO,ESQ                                               1201 NORTH MARKET ST.,STE 2300           P O BOX 1266                 WILMINGTON        DE      19899        MONIQUE.DISABATINO@SAUL.COM              CM/ECF & Courtesy E‐mail
SAUL EWING ARNSTEIN & LEHR LLP           MELISSA A MARTINEZ, ESQ                                                CENTRE SQUARE WEST                       1500 MARKET ST.,38TH FLOOR   PHILADELPHIA      PA      19102‐2186   MELISSA.MARTINEZ@SAUL.COM                CM/ECF & Courtesy E‐mail
SECURITIES AND EXCHANGE COMMISSION       NY REG OFFICE BANKRUPTCY DEPT                                          BROOKFIELD PL                            200 VESEY ST STE 400         NEW YORK          NY      10281‐1022                                            FCM
                                                                         Case 20-12841-MFW                   Doc 928       Core/2002
                                                                                                                                       Filed 05/27/21                 Page 3 of 3


SECURITIES AND EXCHANGE COMMISSION    SEC OF THE TREASURY OFFICE OF GEN COUNSEL                 100 F ST NE                                                    WASHINGTON        DC   20549        SECBANKRUPTCY@SEC.GOV           CM/ECF & Courtesy E‐mail
SECURITIES AND EXCHANGE COMMISSION    PHIL OFC BANKRUPTCY DEPT                                  ONE PENN CTR                           1617 JFK BLVD STE 520   PHILADELPHIA      PA   19103        SECBANKRUPTCY@SEC.GOV           CM/ECF & Courtesy E‐mail
SIMON PROPERTY GROUP INC              RONALD M TUCKER,ESQ                                       225 WEST WASHINGTON ST                                         INDIANAPOLIS      IN   46204        RTUCKER@SIMON.COM               CM/ECF & Courtesy E‐mail
SINGER & LEVICK PC                    MICHELLE E SHRIRO,ESQ                                     16200 ADDISON RD.,STE 140                                      ADDISON           TX   75001        MSHRIRO@SINGERLEVICK.COM        CM/ECF & Courtesy E‐mail
SOCIAL SECURITY ADMINISTRATION        OFFICE OF THE GEN COUNSEL REGION 3                        300 SPRING GDN ST                                              PHILADELPHIA      PA   19123                                        FCM
SPOTTS FAIN PC                        NEIL MCCULLAGH                                            411 EAST FRANKLIN ST.,STE 600                                  RICHMOND          VA   23219        NMCCULLAGH@SPOTTSFAIN.COM
                                      KARL A MOSES JR                                                                                                                                              KMOSES@SPOTTSFAIN.COM           CM/ECF & Courtesy E‐mail
STARK & STARK PC                      JOSEPH H LEMKIN,ESQ                                       P O BOX 5315                                                   PRINCETON         NJ   08543        JLEMKIN@STARK‐STARK.COM         CM/ECF & Courtesy E‐mail
US ATTORNEY FOR DELAWARE              CHARLES OBERLY ELLEN SLIGHTS                              1313 NORTH MARKET ST                                           WILMINGTON        DE   19801        USADE.ECFBANKRUPTCY@USDOJ.GOV   CM/ECF & Courtesy E‐mail
US EPA REG 3                          OFFICE OF REG COUNSEL                                     1650 ARCH ST                                                   PHILADELPHIA      PA   19103                                        FCM
WESTERNBURG & THORNTON PC             STEVEN THORNTON                                           10440 N CENTRAL EXPRESSWAY STE 800                             DALLAS            TX   75231        STEVE@MWTLAW.COM                CM/ECF & Courtesy E‐mail
WESTWOOD PLAZA LLC                    STEVEN LEONI                                              2020 WEST PENSACOLA ST.,STE 285                                TALLAHASSEE       FL   32304                                        FCM
WILES & WILES LLP                     VICTOR W NEWMARK,ESQ                                      800 KENNESAW AVE.,STE 400                                      MARIETTA          GA   30060‐7946   BANKRUPTCY@EVICT.NET            CM/ECF & Courtesy E‐mail
WINSTEAD PC                           JASON A ENRIGHT                                           500 WINSTEAD BUILDING                  2728 N HARWIID ST       DALLAS            TX   75201        JENRIGHT@WINSTEAD.COM           CM/ECF & Courtesy E‐mail
WINSTON & STRAWN                      GREGORY M GARTLAND                                        200 PARK AVENUE                                                NEW YORK          NY   10166        GGARTLAND@WINSTON.COM           CM/ECF & Courtesy E‐mail
WINSTON & STRAWN LLP                  CAREY D SCHREIBER                                         200 PARK AVENUE                                                NEW YORK          NY   10166        CSCHREIBER@WINSTON.COM          CM/ECF & Courtesy E‐mail
WINSTON & STRAWN LLP                  MICHAEL T LEARY                                           333 SOUTH GRAND AVE.,38TH FLOOR                                LOS ANGELES       CA   90071        MTLEARY@WINSTON.COM             CM/ECF & Courtesy E‐mail
WOMBLE BOND DICKINSON (US)LLP         KEVIN J MANGAN                                            1313 NORTH MARKET ST.,STE 1200                                 WILMINGTON        DE   19801        KEVIN.MANGAN@WBD‐US.COM         CM/ECF & Courtesy E‐mail
YOUFIT HEALTH CLUBS, LLC              ATTN: PRESIDENT/CEO                         DAVID MAYER   1350 E NEWPORT CENTER DR               SUITE 110               DEERFIELD BEACH   FL   33442        dmayer@youfit.com               CM/ECF & Courtesy E‐mail
YOUNG CONAWAY STARGATT & TAYLOR LLP   JOSEPH M BARRY                                            1000 NORTH KING ST                                             WILMINGTON        DE   19801        JBARRY@YCST.COM
                                       ANDREW L MAGAZINER                                                                                                                                          AMAGAZINER@YCST.COM
                                      JOSEPH M MULVIHILL                                                                                                                                           JMULVIHILL@YCST.COM
                                                                                                                                                                                                   BANKFILINGS@YCST.COM            CM/ECF & Courtesy E‐mail
